DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the invention of group I in the reply filed on May 18, 2022 is acknowledged.
Claims 22 – 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 18, 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2011/0101519 to Hsiao et al.
Regarding claim 1, Hsiao et al. teach an interconnect structure, comprising: 
a substrate (100); and 
a metal pad (122) over the substrate, the metal pad having a first surface and a second surface opposite the first surface, wherein a micro feature (¶ [0024], solder joint (131) disposed in SRO 60-100 µm) is formed in the first surface.
	Regarding claim 2, Hsiao et al. teach an interconnect structure, wherein the micro feature is formed away from an edge of the metal pad (Fig. 3, solder resist opening (SRO) is in the center).
	Regarding claim 3, Hsiao et al. teach an interconnect structure, further comprising a solder mask (128), wherein the solder mask comprises an opening that exposes the first surface of the metal pad.
	Regarding claim 4, Hsiao et al. teach an interconnect structure, wherein the micro feature is under the opening proximate to an interface between the solder mask and the metal pad (Fig. 3).
	Regarding claim 5, Hsiao et al. teach an interconnect structure, wherein the substrate is a semiconductor package (¶ [0012]). 
	Regarding claim 9, Hsiao et al. teach an interconnect structure, further comprising an interconnect joint (131) on the metal pad, wherein the interconnect joint conforms to a profile of the micro feature.
	Regarding claim 11, Hsiao et al. teach an interconnect structure, wherein the micro feature fails to be in contact with the substrate (Fig. 3).
Allowable Subject Matter
Claims 6 – 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 – 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or reasonably suggest:
an interconnect structure as recited in claim 6, “wherein the micro feature is formed in an edge of the metal pad;
an interconnect structure as recited in claim 10, “wherein the micro feature is in contact with the substrate; or
an interconnect structure as recited in claim 12, particularly “wherein the interconnect joint conforms to a profile of the first micro feature and the second micro feature.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814